UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number001-11595 Astec Industries, Inc. (Exact name of registrant as specified in its charter) Tennessee 62-0873631 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1725 Shepherd Road, Chattanooga, Tennessee 37421 (Address of principal executive offices) (Zip Code) (423) 899-5898 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ý NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ý Accelerated Filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO ý Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at October 29, 2008 Common Stock, par value $0.20 22,406,417 1 ASTEC INDUSTRIES, INC. INDEX PART I - Financial Information Item 1.Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2008 and December 31, 2007 Condensed Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2008 and 2007 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2008 and 2007 Condensed Consolidated Statement of Shareholders' Equity for the Nine Months Ended September 30, 2008 Notes to Unaudited Condensed Consolidated Financial Statements Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures about Market Risk Item 4.Controls and Procedures PART II - Other Information Item 1.Legal Proceedings Item 1A.Risk Factors Item 6.Exhibits 2 PART I FINANCIAL INFORMATION Item 1.Financial Statements Astec Industries, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (in thousands) September 30, 2008 (unaudited) December 31, 2007 ASSETS Current assets: Cash and cash equivalents $ 28,839 $ 34,636 Trade receivables, net 92,199 84,198 Other receivables 1,713 3,289 Inventories 249,378 210,819 Prepaid expenses and other 6,440 6,926 Deferred income tax assets 10,718 8,864 Total current assets 389,287 348,732 Property and equipment, net 147,822 141,528 Investments 26,603 18,529 Goodwill 25,837 26,416 Other 15,928 7,365 Total assets $ 605,477 $ 542,570 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 55,115 $ 54,840 Accrued product warranty 10,308 7,827 Customer deposits 31,977 37,751 Accrued payroll and related liabilities 10,996 12,556 Accrued loss reserves 3,003 2,859 Income taxes payable 4,462 2,703 Other accrued liabilities 27,385 25,357 Total current liabilities 143,246 143,893 Deferred income tax liabilities 12,756 8,361 Other 12,649 12,843 Minority interest 836 884 Total shareholders' equity 435,990 376,589 Total liabilities and shareholders' equity $ 605,477 $ 542,570 See Notes to Unaudited Condensed Consolidated Financial Statements 3 Astec Industries, Inc. and Subsidiaries Condensed Consolidated Statements of Income (in thousands, except share and per share amounts) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Net sales $ 237,443 $ 206,239 $ 778,218 $ 648,216 Cost of sales 178,640 157,678 586,906 486,339 Gross profit 58,803 48,561 191,312 161,877 Selling, general, administrative and engineering expenses 34,269 31,926 106,638 92,774 Income from operations 24,534 16,635 84,674 69,103 Interest expense 276 149 528 765 Other income, net of expense 260 638 1,099 2,038 Income before income taxes and minority interest 24,518 17,124 85,245 70,376 Income taxes 8,512 5,482 30,593 24,812 Income before minority interest 16,006 11,642 54,652 45,564 Minority interest in earnings of subsidiary 44 68 99 151 Net income $ 15,962 $ 11,574 $ 54,553 $ 45,413 Earnings per common share Net income: Basic $ 0.72 $ 0.52 $ 2.45 $ 2.08 Diluted $ 0.71 $ 0.51 $ 2.41 $ 2.03 Weighted average common shares outstanding: Basic 22,289,973 22,116,275 22,270,121 21,881,565 Diluted 22,600,978 22,581,075 22,595,174 22,393,677 See Notes to Unaudited Condensed Consolidated Financial Statements 4 Astec Industries, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net income $ 54,553 $ 45,413 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 12,840 11,136 Provision for doubtful accounts, net 161 327 Provision for inventory reserve 2,810 2,174 Provision for warranty reserve 14,114 9,105 Deferred compensation provision (benefit) (573 ) 2,194 Trading securities transactions, net (1,829 ) (1,656 ) Stock-based compensation 1,970 1,395 Tax benefit from stock option exercise (416 ) (4,269 ) Deferred income tax benefit (225 ) (2,414 ) (Gain) Loss on sale and disposition of fixed assets (39 ) 16 Minority interest in earnings of subsidiary 99 151 (Increase) decrease in: Trade and other receivables (6,586 ) (6,862 ) Inventories (41,369 ) (33,784 ) Prepaid expenses and other 1,574 1,323 Other assets (1,009 ) 1,124 Increase (decrease) in: Accounts payable 275 7,702 Accrued product warranty (11,633 ) (8,783 ) Customer deposits (5,774 ) 12,282 Income taxes payable 2,174 6,864 Other accrued liabilities 950 3,592 Net cash provided by operating activities 22,067 47,030 Cash flows from investing activities: Purchase of Peterson, Inc., net of cash acquired of $1,702 - (19,627 ) Deposit on acquisition of Dillman Equipment, Inc. (8,000 ) - Expenditures for property and equipment (19,639 ) (30,628 ) Proceeds from sale of property and equipment 161 174 Cash paid for acquisition of minority shares (28 ) (106 ) Cash received from sale of minority shares 29 72 Purchase of investment securities - (6,892 ) Net cash used by investing activities (27,477 ) (57,007 ) Cash flows from financing activities: Repayment of loan assumed in purchase of Peterson, Inc. - (7,500 ) Tax benefit from stock option exercise 416 4,269 Supplemental executive retirement plan (SERP) transactions, net (221 ) 1,468 Proceeds from issuance of common stock 1,261 13,619 Net cash provided by financing activities 1,456 11,856 Effect of exchange rate changes on cash (1,843 ) 1,407 Net increase (decrease) in cash and cash equivalents (5,797 ) 3,286 Cash and cash equivalents at beginning of period 34,636 44,878 Cash and cash equivalents at end of period $ 28,839 $ 48,164 See Notes to Unaudited Condensed Consolidated Financial Statements 5 Astec Industries, Inc. and Subsidiaries Condensed Consolidated Statement of Shareholders’ Equity For the Nine Months Ended September 30, 2008 (in thousands, except shares) (unaudited) Common Stock Shares Common Stock Amount Additional Paid in Capital Accumulated Other Comprehensive Income Company Shares Held by SERP Retained Earnings Total Shareholders’ Equity Balance December 31, 2007 22,299,125 $ 4,460 $ 114,256 $ 5,186 $ (1,705 ) $ 254,392 $ 376,589 Net income 54,553 54,553 Other comprehensive income: Foreign currency translation adjustment (3,135 ) (3,135 ) Unrealized gain on available-for-sale investmentsecurities, net of tax 4,581 4,581 Change in unrecognized pension and post retirement benefit costs, net of tax (24 ) (24 ) Comprehensive income 55,975 Stock incentive plan expense 2,561 1 1,969 1,970 Exercise of stock options, including tax benefits 67,641 13 1,664 1,677 SERP transactions, net 20 (241 ) (221 ) Balance, September 30, 2008 22,369,327 $ 4,474 $ 117,909 $ 6,608 $ (1,946 ) $ 308,945 $ 435,990 See Notes to Unaudited Condensed Consolidated Financial Statements 6 ASTEC INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1.Significant Accounting Policies Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X promulgated under the Securities Act of 1933.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three and nine month periods ended September 30, 2008 are not necessarily indicative of the results that may be expected for the year ending December 31, 2008.It is suggested that these condensed financial statements be read in conjunction with the financial statements and the notes thereto included in the Astec Industries, Inc. and Subsidiaries Annual Report on Form 10-K for the year ended December 31, The condensed consolidated balance sheet at December 31, 2007 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. Recent Accounting Pronouncements In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standard (“SFAS”) No. 157, “Fair Value Measurements” (“SFAS No. 157”), which provides guidance on how to measure assets and liabilities that use fair value.SFAS No. 157 applies whenever another US GAAP standard requires (or permits) assets or liabilities to be measured at fair value but does not expand the use of fair value to any new circumstances.This standard also requires additional disclosures in both annual and quarterly reports.Portions of SFAS No. 157 were effective for financial statements issued for fiscal years beginning after November 15, 2007, and the Company began applying those provisions effective January 1, 2008.The adoption of this statement did not have a significant impact on the Company’s financial statements. In December2007, the FASB issued SFAS No.160, “Noncontrolling Interests in Consolidated Financial Statements, an amendment of ARB No.51” (“SFAS 160”), which addresses the accounting and reporting framework for minority interests by a parent company. SFAS 160 also addresses disclosure requirements to distinguish between interests of the parent and interests of the noncontrolling owners of a subsidiary. The provisions of SFAS 160 will become effective beginning with fiscal years beginning after December 15, 2008 and the Company will begin applying its provisions effective January 1, 2009.We are currently evaluating the impact of this standard on our Consolidated Financial Statements. In March 2008, the FASB issued SFAS No. 161, “Disclosures about Derivative Instruments and Hedging Activities – an amendment of FASB Statement No. 133” (“SFAS 161”).The objective of this statement is to require enhanced disclosures about an entity’s derivative and hedging activities and to improve the transparency of financial reporting. Entities are required to provide enhanced disclosures about (a) how and why an entity uses derivative instruments, (b) how derivative instruments and related hedged items are accounted for under Statement No. 133 and its related interpretations, and (c) how derivative instruments and related hedged items affect an entity’s financial position, financial performance, and cash flows. This statement is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008, with early application encouraged. This statement encourages, but does not require, comparative disclosures for earlier periods at initial adoption.The Company will adopt the standard as of January 1, 2009.The adoption of SFASNo. 161is not expected to have a material impact on the Company’s financial position or results of operations. 7 In May 2008, FASB issued SFAS No.162, “Hierarchy of Generally Accepted Accounting Principles” (“SFAS 162”).This statement is intended to improve financial reporting by identifying a consistent framework, or hierarchy, for selecting accounting principles to be used in preparing financial statements of nongovernmental entities that are presented in conformity with GAAP. This statement will be effective 60 days following the U.S. Securities and Exchange Commission’s approval of the Public Company Accounting Oversight Board amendment to AU Section411, “The Meaning of Present Fairly in Conformity with Generally Accepted Accounting Principles”.The Company is currently evaluating the potential impact, if any, of the adoption of SFAS 162 on its consolidated financial statements. In April 2008, the FASB issued FASB Staff Position No. SFAS 142-3, “Determination of the Useful Life of Intangible Assets” (“FSP SFAS 142-3”). FSP SFAS 142-3 amends the factors that should be considered in developing renewal or extension assumptions used to determine the useful life of a recognized intangible asset under SFAS No.142, “Goodwill and Other Intangible Assets”. The intent of FSP SFAS 142-3 is to improve the consistency between the useful life of a recognized intangible asset under SFAS 142 and the period of expected cash flows used to measure the fair value of the asset under SFAS No.141R (revised 2007), “Business Combinations” and other applicable accounting literature. FSP SFAS 142-3 is effective for financial statements issued for fiscal years beginning after December15, 2008 and must be applied prospectively to intangible assets acquired after the effective date. The Company is currently evaluating the potential impact, if any, of FSP SFAS 142-3 on its consolidated financial statements. Note 2.Earnings per Share Basic and diluted earnings per share are calculated in accordance with SFAS No. 128 and SFAS No. 123(R).Basic earnings per share exclude any dilutive effects of stock options and restricted stock units. The following table sets forth the computation of basic and diluted earnings per share: Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Numerator: Net income $ 15,962,000 $ 11,574,000 $ 54,553,000 $ 45,413,000 Denominator: Denominator for basic earnings per share 22,289,973 22,116,275 22,270,121 21,881,565 Effect of dilutive securities: Employee stock option & incentive plans 218,824 379,791 235,712 414,218 Supplemental Executive Retirement Plan 92,181 85,009 89,341 97,894 Denominator for diluted earnings per share 22,600,978 22,581,075 22,595,174 22,393,677 Net income per share: Basic $ 0.72 $ 0.52 $ 2.45 $ 2.08 Diluted $ 0.71 $ 0.51 $ 2.41 $ 2.03 A total of 1,840 options were antidilutive for the three months ended September 30, 2008 and no options were antidilutive for the three months ended September 30, 2007.A total of 1,334 and 110 options were antidilutive for the nine months ended September 30, 2008 and 2007, respectively.Antidilutive options are not included in the diluted earnings per share computation. Note 3.Receivables Receivables are net of allowance for doubtful accounts of $1,703,000 and $1,713,000 as of September 30, 2008 and December 31, 2007, respectively. 8 Note 4.Inventories Inventories are stated at the lower of first-in, first-out cost or market and consist of the following: (in thousands) September 30, 2008 December 31, 2007 Raw materials and parts $ 119,145 $ 96,719 Work-in-process 54,650 54,128 Finished goods 62,996 51,027 Used equipment 12,587 8,945 Total $ 249,378 $ 210,819 The above inventory amounts are net of reserves totaling $11,950,000 and $11,548,000 as of September 30, 2008 and December 31, 2007, respectively. Note 5.Property and Equipment Property and equipment is stated at cost, less accumulated depreciation of $132,467,000 and $122,689,000 as of September 30, 2008 and December 31, 2007, respectively. Note 6.Fair Value of Investments The Company’s investments consist of the following (amounts in thousands): Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value (Net Carrying Amount) September 30, 2008: Available-for-sale equity securities $ 10,305 $ 5,881 $ $ 16,186 Trading equity securities 2,642 131 2,511 Trading debt securities 9,534 20 411 9,143 $ 22,481 $ 5,901 $ 542 $ 27,840 December 31, 2007: Available-for-sale equity securities $ 10,305 $ $ 1,483 $ 8,822 Trading equity securities 3,011 103 167 2,947 Trading debt securities 6,861 49 1 6,909 $ 20,177 $ 152 $ 1,651 $ 18,678 Management reviews several factors to determine whether a loss is other than temporary, such as the length of time a security is in an unrealized loss position, the extent to which fair value is less than amortized cost, the financial condition and near term prospects of the issuer and the Company’s intent and ability to hold the security for a period of time sufficient to allow for any anticipated recovery in fair value. Management determined that the gross unrealized loss on available-for-sale equity securities as of December 31, 2007 was considered temporary and, therefore, it was recorded in other comprehensive income in the periods in which it arose. Available-for-sale equity securities are comprised of actively traded marketable equity securities with quoted prices on national markets, and thus the unrealized gain shown in the table above is included in other comprehensive income as of September 30, 2008.These securities were sold in October 2008 at a realized gain of $6,195,000, which will be included in fourth quarter 2008 earnings. Trading equity securities are mainly mutual funds purchased by the Company's SERP, an unqualified defined contribution plan, to fund a portion of the Company’s liability under the plan. 9 Trading debt securities are comprised mainly of marketable debt securities held by Astec Insurance Company. At September 30, 2008 and December 31, 2007, respectively, $1,237,000 and $149,000 of trading debt securities were due to mature within twelve months and, accordingly, are included in prepaid expenses and other current assets. SFAS No. 157 requires that investments be categorized based upon the level of judgment associated with the inputs used to measure their fair value.Hierarchical levels, defined by SFAS No. 157 and directly related to the amount of subjectivity associated with the inputs to fair valuation of these investments, are as follows: Level 1 – Inputs are unadjusted quoted prices in active markets for identical assets or liabilities at the measurement date. Level 2 – Inputs (other than quoted prices included in Level 1) are either directly or indirectly observable for the asset or liability through correlation with market data at the measurement date and for the duration of the instrument’s anticipated life. Level 3 – Inputs reflect management’s best estimate of what market participants would use in pricing the asset or liability at the measurement date.Consideration is given to the risk inherent in the valuation technique and the risk inherent in the inputs to the model. The table below categorizes the Company’s investments based upon the lowest level of significant input to the valuation (in thousands). Investments at September 30, 2008 Level 1 Level 2 Level 3 Total Available-for-sale securities $ 16,186 $ - $ - $ 16,186 Trading equity securities 2,511 - - 2,511 Trading debt securities - 9,143 - 9,143 Total $ 18,697 $ 9,143 $ - $ 27,840 Note 7.Goodwill At September 30, 2008 and December 31, 2007, the Company had goodwill in the amount of $25,837,000 and $26,416,000, respectively. The changes in the carrying amount of goodwill by operating segment for the periods ended September 30, 2008 are as follows: Asphalt Group Aggregate and Mining Group (in thousands) Mobile Asphalt Paving Group Underground Group Other Total Balance December 31, 2007 $ 1,157 $ 17,799 $ 1,646 $ - $ 5,814 $ 26,416 Foreign currency translation - (323 ) - - - (323 ) Balance March 31, 2008 1,157 17,476 1,646 - 5,814 26,093 Foreign currency translation - 90 - - - 90 Purchase price adjustment - (7 ) (7 ) Balance June 30, 2008 1,157 17,566 1,646 - 5,807 26,176 Foreign currency translation - (339 ) - - - (339 ) Balance September 30, 2008 $ 1,157 $ 17,227 $ 1,646 $ - $ 5,807 $ 25,837 10 Note 8.Debt During April 2007, the Company entered into an unsecured credit agreement with Wachovia Bank, National Association (“Wachovia”), whereby Wachovia has extended to the Company an unsecured line of credit of up to $100,000,000, including a sub-limit for letters of credit of up to $15,000,000.The Wachovia credit agreement replaced the previous $87,500,000 secured credit facility the Company had in place with General Electric Capital Corporation and General Electric Capital-Canada. The Wachovia credit facility is unsecured and has an original term of three years (which is subject to further extensions as provided therein).The interest rate for borrowings is a function of the Adjusted LIBOR Rate or Adjusted LIBOR Market Index Rate, as elected by the Company, plus a margin based upon a leverage ratio pricing grid ranging between 0.5% and 1.5%.As of September 30, 2008, if any loans would have been outstanding, the applicable margin based upon the leverage ratio pricing grid would equal 0.5%.The Wachovia credit facility requires no principal amortization and interest only payments are due, in the case of loans bearing interest at the Adjusted LIBOR Market Index Rate, monthly in arrears and, in the case of loans bearing at the Adjusted LIBOR Rate, at the end of the applicable interest period therefore.The Wachovia credit agreement contains certain financial covenants related to minimum fixed charge coverage ratios, minimum tangible net worth and maximum allowed capital expenditures.At September 30, 2008, the Company had borrowing availability of $89,915,000, net of letters of credits of $10,085,000, on the Wachovia credit facility.No amounts were outstanding under the credit facility at September 30, 2008. The Company was in compliance with the financial covenants under its credit facility as of September 30, 2008. The Company's South African subsidiary, Osborn Engineered Products SA (Pty) Ltd. (“Osborn”), has an available credit facility of approximately $6,450,000 (ZAR 50,000,000) to finance short-term working capital needs, as well as to cover the short-term establishment of letter of credit performance guarantees. As of September 30, 2008, Osborn had advances of $1,159,000, plus performance and retention bonds of $1,713,000 issued under the credit facility.The facility is secured by Osborn's buildings and improvements, accounts receivable and cash balances and a $2,000,000 letter of credit issued by the parent company.The portion of the available facility not secured by the $2,000,000 letter of credit fluctuates monthly based upon 75% of Osborn's accounts receivable plus total cash balances at the end of the prior month and $1,998,000 allocated for buildings and improvements.As of September 30, 2008, Osborn had available credit under the facility of approximately Note 9.Product Warranty Reserves Changes in the Company's product warranty liability for the three and nine month periods ended September 30, 2008 and 2007 are as follows: (in thousands) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Reserve balance at the beginning of theperiod $ 9,757 $ 8,137 $ 7,827 $ 7,184 Warranty liabilities accrued during the period 4,537 2,736 14,114 9,105 Warranty liabilities settled during the period (3,986 ) (2,852 ) (11,633 ) (8,268 ) Reserve balance at the end of the period $ 10,308 $ 8,021 $ 10,308 $ 8,021 The Company warrants its products against manufacturing defects and performance to specified standards. The warranty period and performance standards vary by market and uses of its products. The Company estimates the costs that may be incurred under its warranties and records a liability at the time product sales are recorded.The product warranty liability is primarily based on historical claim rates, nature of claims and the associated cost. 11 Note 10.Accrued Loss Reserves The Company accrues reserves for losses related to workers' compensation and general liability claims that have been incurred but not yet paid or are estimated to have been incurred but not yet reported to the Company.The reserves are estimated based on the Company's evaluation of the type and severity of individual claims and historical information, primarily its own claims experience, along with assumptions about future events.Changes in assumptions, as well as changes in actual experience, could cause these estimates to change in the future. Note 11.Uncertainty in Income Taxes The Company's liability recorded for uncertain tax positions as of September 30, 2008 has not changed significantly in amount or composition since December 31, Note 12.Segment Information The Company has four reportable operating segments, which include the Asphalt Group, the Aggregate and Mining Group, the Mobile Asphalt Paving Group and the Underground Group.The business units in the Asphalt Group design, manufacture and market a complete line of asphalt plants and related components, heating and heat transfer processing equipment and storage tanks for the asphalt paving and other non-related industries.The business units in the Aggregate and Mining Group design, manufacture and market equipment for the aggregate, metallic mining and recycling industries.The business units in the Mobile Asphalt Paving Group design, manufacture and market asphalt pavers, material transfer vehicles, milling machines and screeds.The business units in the Underground Group design, manufacture and market a complete line of trenching equipment and directional drills for the underground construction market. Business units that do not meet the requirements for separate disclosure as operating segments are shown in the "All Others" category, including Peterson Pacific Corp. (Peterson), Astec Insurance Company and the parent company, Astec Industries, Inc.Peterson designs, manufactures and markets whole-tree pulpwood chippers, horizontal grinders and blower trucks.Astec Insurance Company is a captive insurance provider. (in thousands) Three Months Ended September 30, 2008 Asphalt Group Aggregate and Mining Group Mobile Asphalt Paving Group Underground Group All Others Total Net sales to external customers $ 56,658 $ 90,268 $ 27,993 $ 40,443 $ 22,081 $ 237,443 Intersegment sales 7,759 8,856 632 659 - 17,906 Gross profit 17,045 20,402 6,547 11,318 3,491 58,803 Gross profit percent 30.1 % 22.6 % 23.4 % 28.0 % 15.8 % 24.8 % Segment profit $ 10,675 $ 10,773 $ 1,465 $ 6,583 $ (11,948 ) $ 17,548 (in thousands) Nine Months Ended September 30, 2008 Asphalt Group Aggregate and Mining Group Mobile Asphalt Paving Group Underground Group All Others Total Net sales to external customers $ 200,572 $ 273,753 $ 130,180 $ 109,298 $ 64,415 $ 778,218 Intersegment sales 16,352 20,373 3,813 3,586 - 44,124 Gross profit 54,652 66,087 32,696 26,728 11,149 191,312 Gross profit percent 27.2 % 24.1 % 25.1 % 24.5 % 17.3 % 24.6 % Segment profit $ 33,964 $ 32,942 $ 16,030 $ 11,972 $ (38,724 ) $ 56,184 12 (in thousands) Three Months Ended September 30, 2007 Asphalt Group Aggregate and Mining Group Mobile Asphalt Paving Group Underground Group All Others Total Net sales to external customers $ 51,860 $ 81,801 $ 33,323 $ 28,335 $ 10,920 $ 206,239 Intersegment sales 3,556 3,633 1,274 1,493 - 9,956 Gross profit 12,375 18,700 8,096 7,498 1,892 48,561 Gross profit percent 23.9 % 22.9 % 24.3 % 26.5 % 17.3 % 23.5 % Segment profit $ 6,656 $ 8,154 $ 3,542 $ 3,223 $ (9,794 ) $ 11,781 (in thousands) Nine Months Ended September 30, 2007 Asphalt Group Aggregate and Mining Group Mobile Asphalt Paving Group Underground Group All Others Total Net sales to external customers $ 183,507 $ 253,138 $ 117,662 $ 82,988 $ 10,921 $ 648,216 Intersegment sales 10,904 9,126 4,892 9,281 - 34,203 Gross profit 48,358 62,444 28,999 20,209 1,867 161,877 Gross profit percent 26.4 % 24.7 % 24.6 % 24.4 % 17.1 % 25.0 % Segment profit $ 29,827 $ 30,859 $ 14,768 $ 6,515 $ (36,534 ) $ 45,435 A reconciliation of total segment profits to the Company's consolidated totals is as follows: (in thousands) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Total segment profits $ 17,548 $ 11,781 $ 56,184 $ 45,435 Minority interest in earnings (44 ) (68 ) (99 ) (151 ) Recapture (elimination)of intersegment profit (1,542 ) (139 ) (1,532 ) 129 Consolidated net income $ 15,962 $ 11,574 $ 54,553 $ 45,413 Note 13.Contingent Matters Certain customers have financed purchases of the Company’s products through arrangements in which the Company is contingently liable for customer debt of approximately $209,000 at September 30, 2008 and was contingently liable for customer debt of approximately $629,000 and for residual value guarantees aggregating approximately $147,000 at December 31, 2007.At September 30, 2008, the maximum potential amount of future payments under these guarantees for which the Company would be liable is equal to $209,000.The Company does not believe it will be called on to fulfill any of these contingencies, and therefore the carrying amounts on the consolidated balance sheets of the Company for these contingent liabilities are zero. In addition, the Company is contingently liable under letters of credit totaling approximately $10,085,000, including a $2,000,000 letter of credit issued on behalf of Osborn, the Company’s South African subsidiary.The outstanding letters of credit expire at various dates through October 2009.
